IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BYRON K. DOUGLAS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1777

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Crystal McBee Frusciante, Jupiter, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and LEWIS, JJ., CONCUR.